Citation Nr: 1614020	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  08-38 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for right lower extremity radiculopathy.  

2.  Entitlement to an initial rating higher than 10 percent for left lower extremity radiculopathy.  

3.  Entitlement to an effective date, prior to December 4, 2012, for the grant of service connection for right lower extremity radiculopathy.  

4.  Entitlement to an effective date, prior to April 10, 2009, for the grant of service connection for left lower extremity radiculopathy.  

5.  Entitlement to an increased evaluation for low back pain with spondylolisthesis at L5-S1 and traumatic facet arthritis, currently rated as 20 percent disabling.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from November 1975 to March 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and February 2012 rating decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA), Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO in September 2010.  

In January 2012 and February 2015, the Board remanded the case for further development.  

As the Board has previously noted, correspondence in June 2008 referenced entitlement to retroactive benefits with respect to the service-connected back disability.  Because it was unclear whether the Veteran wanted to pursue any claim of entitlement to an earlier effective date, the matter was referred to the Agency of Original Jurisdiction (AOJ) for any clarification or development deemed appropriate.  There is no indication in the record that the issue was addressed.  As such, the issue is again REFERRED to the AOJ.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In February 2015, the Board remanded the appeal for additional development, to include VA examination with respect to the current nature and severity of the Veteran's back disability and associated neurologic impairment.  

The record reflects that the Veteran failed to report for the scheduled VA examination in June 2015.  Where entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination scheduled in conjunction with a claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2015).  Examples of good cause include the illness or hospitalization of the claimant.  38 C.F.R. § 3.655(a) (2015).  

A July 2015 record shows that the Veteran informed the RO that he missed the VA examination because he was in the hospital due to having had a stroke, and requested that the examination be rescheduled.  In the December 2015 Informal Hearing Presentation, the Veteran's representative reiterated that the Veteran failed to appear for the VA examination as a result of hospitalization due to having had two strokes, and it was again requested that the examination be rescheduled.  

The Board finds that good cause has been shown for the Veteran's failure to report for VA examination.  As such, the VA examination should be rescheduled.  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records.  If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C F R § 3 159(e).  

2.  Schedule the Veteran for a VA spondylolisthesis at L5-S1 and traumatic facet arthritis examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests and to report all pertinent findings, to include range of motion, and address whether, in addition to lower extremity radiculopathy, there is any other neurological impairment, and comment on whether the Veteran experiences any incapacitating episodes because of his back disability.  

Also, the examiner must indicate the impact of the Veteran's back disability on his ability to work, and specifically, opine to what extent the Veteran's service-connected disability causes occupational impairment.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case addressing all of the issues on appeal.  The Veteran and his representative must be allowed the appropriate time period to respond.  Thereafter, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




